Citation Nr: 1625191	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-31-638 A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability (osteoarthritis and degenerative disease of the lumbar spine).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969 and from August 1971 to August 1974.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2015, the Board denied the Veteran's claim.  In January 2016, the Court of Appeals for Veterans Claims (Court) issued an order remanding the case to the Board for readjudication and issuance of a new decision. 


FINDING OF FACT

The Veteran has a current back disability, sustained back injuries during active duty service, reported recurrent back pain upon separation from active duty service, and has competently and credibly reported continuity of symptomatology.


CONCLUSION OF LAW

A low back disability, diagnosed as degenerative disease of the lumbar spine, was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In August 2009, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with osteoarthritis (arthritis) and degenerative disease of the lumbar spine.  See VA examination, 1, 9, 11 (Aug. 20, 2009).  Thus, the Veteran satisfies the first element of service connection, the existence of a current disability.  Shedden, 381 F.3d at 1167.

In November 1971 the Veteran was treated for pain to his lower back after moving a heavy object.  See Service Treatment Records (Nov. 22, 1971).  In November 1973, he complained of back pain after being involved in a motorcycle accident.  See Service Treatment Records (Nov. 4, 1973).  In July 1974, the Veteran self-reported having recurrent back pain.  See Service Treatment Records (July 29, 1974).  These instances satisfy the second element of service connection, in-service incurrence of a disease or injury.

The Board now turns to whether the Veteran's in-service disease or injury caused his current disability.  For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this etiology element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with arthritis during the pendency of this claim, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336.

In July 1974, the Veteran self-reported having recurrent back pain.  See Service Treatment Records (July 29, 1974).  The Veteran has indicated that this pain continued thereafter.  See VA Form 9, 1 (Aug. 30, 2009); see also CAVC Motion, 2 (Jan. 22, 2016) (VBMS) ("Board acknowledged [Veteran's] testimony of having back pain continuously since service").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between service and a claimed condition.

The Veteran is competent to describe his recurrent back pain during and since service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Regarding credibility, the Board notes that prior to the initial claim of entitlement to service connection, the record does not contain post-service complaints or treatment for a low back disorder.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim); but see Ramsey v. Shinseki, No. 11-0010, 2012 WL 1511702, at *6 (Vet. App. Apr. 30, 2012) (claimants may not have continuous medical documentation due to a lack of access to medical care or a tendency to "bear up under progressively worsening symptoms").  

In August 2009, the Veteran was diagnosed with osteoarthritis and indicated that he had not been treated for his current disability.  See VA examination, 1, 9 (Aug. 20, 2009).  Considering that the Veteran had an untreated disability, this indicates a tendency to "bear up under progressively worsening symptoms."  See Ramsey v. Shinseki, No. 11-0010, 2012 WL 1511702, at *6 (Vet. App. Apr. 30, 2012).  As previously mentioned, the Board cannot determine that a Veteran's lay evidence lacks credibility solely because it is not corroborated by contemporaneous medical records.  See Buchanan, 451 F.3d at 1337; see also Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011).  Thus, the Board finds that the prolonged period without treatment does not negatively impact the Veteran's credibility.  Id.  In the absence of any remarkable evidence discounting his credibility, the Veteran's statements attest to the continuity of his symptomatology and the Board finds them persuasive. 

The Board is required to evaluate supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board has assessed the credibility and weight of all the evidence to determine its probative value, accounting for the evidence which it finds persuasive or unpersuasive, and providing the reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Based on the totality of the record, the Board finds that the evidence is at least in relative equipoise.  In light of his current diagnosis of osteoarthritis, in-service injuries and notations of recurrent back pain and continuity of symptoms thereafter, service connection for a low back disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability (osteoarthritis and degenerative disease of the lumbar spine) is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


